Citation Nr: 0939404	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease and acid 
reflux.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a lumbar interbody fusion, L5 to S1, 
due to traumatic injury of the lumbar spine; entitlement to 
an initial evaluation in excess of 20 percent on and after 
February 28, 2007.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan-Sponsler


INTRODUCTION

The Veteran served on active military duty from June 1989 to 
February 1992 and from May 1992 to December 2002.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2003 and December 2006 rating decisions by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In December 2007, the Veteran presented testimony at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims folders.


FINDINGS OF FACT

1.  At the December 2007 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to 
increased initial evaluations for residuals of a lumbar 
interbody fusion, L5 to S1, due to traumatic injury of the 
lumbar spine (lumbar spine disability).

2.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

3.  The evidence of record demonstrates that gastroesophageal 
reflux disease (GERD) is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of 
the issue of entitlement to increased initial evaluations for 
a service-connected lumbar spine disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  GERD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine disability

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by a veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By an August 2003 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 10 
percent evaluation.  In January 2004, the Veteran filed a 
notice of disagreement regarding the evaluation.  In April 
2005, the RO issued a statement of the case (SOC).  In May 
2005, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  
In a December 2006 rating decision and March 2007 
supplemental SOC, the RO assigned a 20 percent evaluation, 
effective February 28, 2007.  At the December 2007 Board 
hearing, the Veteran, orally and in writing, withdrew the 
appeal as to this issue.  See 38 C.F.R. § 20.204(b)(1).  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to this issue.  38 
C.F.R. § 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to increased initial evaluations for the 
Veteran's lumbar spine disability.


Gastrointestinal disorder

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Because the claim is being 
granted in full, VA's statutory and regulatory duties to 
notify and assist are deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, where a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology 
may be established by (1) a condition that was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran's service treatment records from his first period 
of service are silent for a gastrointestinal disorder.  But 
in an August 2002 service treatment record, the Veteran 
reported abdominal pain and heartburn requiring medication.  
The assessment was epigastric pain, possible GERD or peptic 
ulcer disease.  An esophagogastroduodenoscopy (EGD) was 
performed at Walter Reed Army Medical Center.  The impression 
was Grade I esophagitis.  A September 2002 Medical Board 
addendum noted a diagnosis of GERD.  In December 2002, the 
Veteran was discharged from active duty due in part to a 
lumbar spine disability. 

In VA medical records from February 2003, December 2003, and 
June 2004, the Veteran reported heartburn.  The diagnosis was 
GERD.  In a January 2006 VA record, the Veteran reported that 
his medication was effective for his reflux symptoms.  The 
diagnosis was GERD.  In a June 2006 VA record, the assessment 
was GERD, stable.  

In private medical records from September 2003 and November 
2003, the Veteran reported heartburn.  The assessment was 
GERD.  February and May 2004 private medical records assessed 
GERD and unspecified esophagitis.  In a September 2005 
private record, the Veteran reported heartburn.  

In a June 2006 lay statement, the Veteran reported that he 
was currently taking medication.  In a June 2006 lay 
statement, the Veteran's wife reported that GERD was 
diagnosed during active service.  At the December 2007 Board 
hearing, the Veteran testified that he had had heartburn 
since 2000 but self-medicated until he was sent to Walter 
Reed in 2002, when GERD was diagnosed.  He stated that since 
that time he had had the same symptomatology and remained on 
medication.

The Board finds that the evidence of record supports a 
finding of service connection for a gastrointestinal 
disorder.  There is currently diagnosed GERD.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although not a 
chronic disease, GERD was diagnosed during active service, in 
2002 service treatment records.  See 38 C.F.R. § 3.303(b); 
see also Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Additionally, the Veteran has provided competent 
and credible reports of continuous heartburn since his 
December 2002 service discharge.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias and conflicting statements); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (holding that lay testimony is 
competent to establish observable symptomatology).  
Furthermore, GERD has been consistently diagnosed by 
competent VA and private medical professionals from 2003 
through 2006.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology has thus been established by an in-service 
diagnosis, the Veteran's reports of the same symptomatology 
since service discharge, and continuous objective medical 
evidence of GERD since service discharge.  See 38 C.F.R. 
§ 3.303(b); Barr, 21 Vet. App. at 307.

Accordingly, and with all reasonable doubt resolved in favor 
of the Veteran, service connection is warranted because there 
is currently diagnosed GERD, an inservice diagnosis of GERD, 
and continuous symptomatology and objective medical evidence 
diagnosing GERD since service discharge.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The claim of entitlement to increased initial evaluations for 
a lumbar spine disability is dismissed.

Service connection for GERD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


